DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 2/28/2022, with respect to claims 21 and 28 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2021/0136788).
With regard claim 21, LIM et al. discloses a system (Fig.1A and para.49) comprising:

a plurality of remote units (RUs) (Fig.12 elements O-RU #0 - O-RU #X-1 and para.57 and 204, where in order to minimize an installation cost of a base station, a structure has been proposed, the structure in which a DU and RUs of the base station are separated so that one or more RUs are connected to one DU via a wired network, ...) to wirelessly transmit and receive radio frequency signals (Fig.3 element 310 and para.77-80, where the communication unit 310 may transmit or receive a signal and it may include at least one transceiver (para.79).) to and from the user equipment using the wireless interface (Fig.1A elements 120 and 130 and para.51 and para.78, where the communication unit 310 may include at least one antenna array (wireless interface) including multiple antenna elements (wireless interface) (para.78).) in connection with serving a cell (para.57, where the base station have a cell radius), each of the RUs associated with at least one antenna (para.77-78) and located remotely 
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (para.61-62, where the RU 180 may perform a part of the PHY layer (LAYER 1) and the RF function …); 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Fig.1B element 170 and para.58 and 205, where between a base station and a core network, a fronthaul is located between entities between a WLAN and a base station (para.58)) and are configured to communicate over the fronthaul using an Open Radio Access Network (O-RAN) fronthaul interface (para.89, where an O-RAN standards are exemplary as fronthaul interfaces); and 
wherein the DU and RUs are configured to communicate at least some O-RAN control-plane and user-plane messages that include an O-RAN section extension configured for communicating different section data to different RUs (Fig.6 and para.102 and Fig.12 and para.204, where an application protocol of the fronthaul may include a control plane (C-plane), a user plane (U-plane), a synchronization plane (S-plane), and a management plane (M-plane) (para.102) and … According to an embodiment, some of the O-RUs may periodically acquire channel information via section type 6 and some other O-RUs may acquire channel information via the section extension field according to various embodiments (para.204).)

However, LIM et al. further teaches the followings.
Para.57 of LIM teaches that in a communication system of the related art in which a cell radius of a base station is relatively large, each base station is installed so that each base station includes a function of a digital processing unit (or DU) and a function of a radio frequency (RF) processing unit (or RU).
And then, Para.57 of LIM further indicates an installation cost increasing issue related to a base station. That is, when a high frequency band is used in a communication system of 4th generation (4G) and/or later, and as the cell radius of a base station decreases, the number of base stations for covering a specific area has increased, and the burden of installation costs of the operator for installation of the increased number of base stations has increased.
Para.57 further teaches a way to resolve above cost increasing issue. That is, in order to minimize an installation cost of a base station, a structure has been proposed, the structure in which a DU and RUs of the base station are separated so that one or more RUs are connected to one DU via a wired network, and one or more RUs distributed geographically are deployed to cover a specific area. Hereinafter, deployment structure and extension examples of the base station according to various embodiments will be described via FIG. 1B. 
serving within the same cell radius of the base station.
In further, Para.58 of LIM teaches Fig.1B illustrates an example of a fronthaul structure according to a function split of the base station by using the structure in which a DU (Fig.1B element 160) and RUs (Fig.1B element 180) of the base station are separated and the DU and RUs are communicated via fronthaul (Fig.1B element 170) within the same radius cell.
Furthermore, Fig.12 of LIM illustrates an example of a relationship between DU and RUs via a section extension field according to an embodiment of the disclosure (para.39 and 203) according to a function split of the base station as described in the above paragraphs. 
Fig.12 and para.204 of LIM further teaches that a DU may be connected to a plurality of RUs. An RU conforms to the O-RAN standard, and may be thus referred to as an O-RU. The DU may be connected to an X number of O-RUs. The DU may be connected to O-RU #0, O-RU #1, O-RU #2, . . . , to O-RU #X−1. Some of the O-RUs may periodically acquire channel information via section type 6 and some other O-RUs may acquire channel information via the section extension field. The transfer scheme for each O-RU, that is, whether the transfer is performed via section type 6 or via the section extension field, may be determined based on a management plane parameter (M-plane parameter). Via the M-plane parameter, whether to transfer channel-related information (e.g., regularization parameter) via section type 6 or to transfer channel-related each RU via the M-plane parameter.  
In conclusion, it is clear that the proposed structure improvement (Fig.12 as an example (para.204), where RU 180 in Fig.1B as one of the O-RU #0 – O-RU #X-1 in Fig.12) is within a base station (including one or more RUs are connected to one DU via a wired network) serving within the same cell radius of the base station (or in connection with serving the same cell) in order to minimize an installation cost of a base station (para.57).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the DU and RUs are configured to communicate in connection with serving the same cell as taught by LIM et al. as described in the above paragraph so as to minimize an installation cost of a base station.
With regard claim 28, LIM et al. further discloses wherein said O-RAN section extension includes fields for storing different beamforming information for each RU (Fig.5B elements 521 and 523, and para.146, 155 and 160, where FIG. 5B illustrates an example of a functional configuration of an RU for beamforming information processing according to an embodiment of the disclosure. An RU may include a channel memory 521 and a regularization factor memory 523 (para.146).)
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633